91 S.W.3d 705 (2002)
STATE of Missouri, Respondent,
v.
Ernest SWINSON, Appellant.
No. ED 80219.
Missouri Court of Appeals, Eastern District, Division Five.
December 10, 2002.
Daniel Mohs, St. Louis, MO, for appellant.
John Munson Morris, Linda Lemke, Assistant Attorney General, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, C.J., KATHIANNE KNAUP CRANE and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Ernest Swinson (Appellant) appeals from the judgment of the trial court entered upon a jury verdict convicting him of one court of second-degree murder, in violation of Section 565.021.1(2).[1] We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).
NOTES
[1]  All statutory references are to RSMo (2000), unless otherwise indicated.